                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE LINDA VAN ZUTPHEN,                             Case No. 18-cv-00057-SI
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jane Linda Van Zutphen, who is represented by counsel, filed this Social Security

                                  14   appeal on January 4, 2018. Docket No. 1. Defendant filed an answer on October 5, 2018, making

                                  15   plaintiff’s motion for summary judgment or for remand due twenty-eight days later. See Docket

                                  16   Nos. 4, 14. On October 31, 2018, plaintiff filed a stipulation, which the Court granted, requesting

                                  17   to extend her filing deadline “until January 2, 2019 . . . to allow the Parties time to reach an

                                  18   agreement on completeness of the administrative record.” Docket Nos. 16, 17. On January 2, 2019,

                                  19   plaintiff filed a motion requesting the Court extend her filing deadline to February 13, 2019, and

                                  20   stating that defendant had not responded to multiple requests to stipulate to an extension. Docket

                                  21   No. 18. On January 3, 2019, plaintiff filed a stipulation requesting an extension of the filing deadline

                                  22   to Saturday, February 16, 2019. See Docket No. 19 at 1. The Court granted plaintiff an extension

                                  23   and set the deadline for plaintiff’s motion as February 13, 2019. Docket No. 20. Plaintiff has not

                                  24   filed her motion and has not contacted the Court to explain the reason for the delay.

                                  25          Plaintiff is DIRECTED TO SHOW CAUSE on or before February 27, 2019, why this

                                  26   case should not be dismissed for failure to prosecute. Plaintiff may do so by filing a statement

                                  27   in writing explaining the reason for her failure to meet the Court’s deadline and by filing a

                                  28   motion for summary judgment or remand no later than February 27, 2019. If plaintiff does
                                   1   not file a motion by this date, or otherwise receive permission of the Court, the Court will,

                                   2   without further notice, dismiss this appeal without prejudice for failure to prosecute.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 20, 2019

                                   6                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
